Citation Nr: 1635592	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-45 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability, to include as secondary to angulation of distal coccygeal segment.  

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to angulation of distal coccygeal segment.

3.  Entitlement to service connection for bilateral leg numbness, to include as secondary to angulation of distal coccygeal segment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to October 1975. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  The matters on appeal were remanded in May 2015.


FINDING OF FACT

No lumbar or cervical spine disability or bilateral leg numbness began during service, is related to service in any other way, or is caused or aggravated by the Veteran's angulation of distal coccygeal segment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine disability, to include as secondary to angulation of distal coccygeal segment, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for cervical spine disability, to include as secondary to angulation of distal coccygeal segment, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for bilateral leg numbness, to include as secondary to angulation of distal coccygeal segment, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in an August 2009 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his disabilities in December 2009 and October 2015, as well as a medical opinion from a Veteran's Health Administration (VHA) physician.  Together, these examinations and their associated reports, along with the VHA opinion, were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes the Veteran's assertions made during his January 2015 Board hearing that he injured his cervical spine falling from an upper rack in his sleep, and that he sought treatment and his injury was documented, but that the documentation of such injury is missing from his service treatment records.  However, the available service treatment records appear complete and there is no indication, other than the Veteran's assertion, that any records documenting a neck injury are missing.  In this regard, such records, while containing numerous documents relating to other medical issues, including low back pain, do not reflect any cervical spine or neck injury or problems.  Furthermore, as discussed in detail below, particularly given the Veteran's own statements regarding the medical history of his neck problems during post-service treatment, the other evidence of record does not suggest that any such neck injury occurred or was treated in service. 

Moreover, in obtaining updated VA treatment records and the October 2015 examination reports, the agency of original jurisdiction substantially complied with the Board's May 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in a July 2009 statement accompanying his claims for service connection, his March 2010 notice of disagreement, and his January 2015 testimony before the Board, the Veteran asserts theories of both direct and secondary service connection for his claimed disabilities.

Regarding his lumbar spine disability and bilateral leg numbness, the Veteran has asserted that each is the result of an incident whereby he was moving through a hatch and missed the ladder below, landing on the edge of the hatch directly on his tail bone; he asserts that, since that incident, he has had bilateral leg numbness, and that he may have suffered trauma to his lumbar spine during the incident.  Regarding his cervical spine disability, the Veteran has asserted that, while in service, he injured his cervical spine after falling out of an upper level rack while sleeping, that he sought treatment and his injury was documented, but that the records documenting such injury are missing; he asserts that his cervical spine bothered him for a while after that injury but seemed to go away, but that over the years the problems from such in-service injury began to bother him.  

Alternatively, the Veteran has asserted that each of his claimed disabilities are secondary to his service-connected disability of angulation of distal coccygeal segment.  He has asserted that his tailbone disability is resulting in his bilateral leg numbness; that his lumbar spine problems have resulted from not being able to sit properly due to his tailbone problems; and that, due to his tailbone problems, he has not been able to keep his neck in line with his shoulders as it should be, resulting in his cervical spine disability.  

Service treatment records reflect complaints of low back pain, assessed as musculoskeletal pain, between June and September 1973.  He was treated with medication and low back exercise.  They also reflect treatment from June to October 1975 for complaints of chronic back pain with some radiation to the buttocks with no relief from bedrest or valium.  June 1975 examinations revealed mild lumbosacral paraspinous spasm, no neurological problems, and negative straight leg raise.  June 1975 X-rays revealed slight decrease in joint space at T12-L1 and minimal out wedging L1, compatible with old/chronic trauma, and the diagnosis was lower back pain secondary to muscle strain.  On October 1975 separation examination, the Veteran had a normal evaluation of the spine, lower extremities, and musculoskeletal system.

Private treatment records reflect that in December 1995 the Veteran reported symptoms of burning of hands and feet and double vision, and reported that he had "worked as circus performer at the age of 12 to 17 years and state[d] he had neck injuries and wonder[ed] if there [was] any correlation."  In March 1996 it was noted that there was a question of numbness in legs but that this was not evident or symptomatic that day.  In August 1996, the Veteran reported having persistent leg pain and weakness bilaterally, and stating that he had had significant upper and lower back injuries as a child when he was a tumbler and gymnast.  A lumbar magnetic resonance imaging (MRI) was read as normal. 

The Veteran was given a June 1997 lumbar spine MRI for a reported "[h]istory midback pain, tailbone pain with numbness in legs bilaterally for two years."  MRI revealed that all of the intervertebral discs visualized from T7 to S1 were normal in appearance except for a minimal degenerative anulus bulge at L4-5, unchanged from August 16, 1996.  The impression was normal MRI exam, T8 to coccyx, except for mild degenerative anulus bulge, L4-5.  

On August 2008 private treatment, the Veteran reported being involved in a motor vehicle accident in June 2006 whereby he was rear-ended, and was treated shortly after.  He reported receiving treatment intermittently since then for back spasm and back discomfort, that he had been diagnosed with thoracic sprain, and that he had had neck pain and upper back pain or discomfort since the accident.

Private treatment records dated in September, October, and December 2008, and April and June 2009 reflect that the Veteran was in injured in late August 2008 when he was he was struck by a car while crossing a pedestrian crosswalk, was flipped up in the air, bounced off the car, and struck his head, right shoulder, and right arm on the hood of the car.  He reported several resulting medical problems, including orthopedic problems of the upper body, such as persistent neck pain.  An October 2008 cervical spine MRI revealed that the cervical spinal cord was normal in appearance without evidence for abnormal signal to suggest cord contusion, with no evidence of ligamentous injury to the cervical spine.  It also revealed uncovertebral and facet joint hypotrophy producing multi-level bilateral mild to moderate neuroforaminal narrowing, primarily at C2-3 and C3-4, severe left neuroforaminal narrowing, C4-5 and C5-6, and no significant spinal canal narrowing.  As late as June 8, 2009, he reported several medical problems following the accident including persistent headache, aggravated with nodding and turning his head, and persistent neck pain; he specifically reported that "[t]he pain dates from his motor vehicle accident on 08/28/2008."

On follow-up treatment on June 29, 2009, he reported recurrent head and neck pain secondary to his August 2008 accident, but also noted "that he did have some back and coccyx pain dated from a fall from when in a submarine while in the US Navy, and that the two problems probably correlate or have been aggravated, and the back problems has [sic] no doubt been aggravated by his motor vehicle accident."  On July 22, 2009, treatment, the Veteran reported "persistent leg numbness which he notes stemmed from a fall down a ladder while preforming in submarine duty in July 1973 to November 1974, with the US Navy in Southeast Asia and during that time he went through a hatch and missed the ladder below landing on the edge of the hatch coming directly on his 'tailbone' and he states that he has had persistent pain and numbness since."  He reported that his "walking has been slow since and he has had chronic back pain as well as leg pain and leg slowness since."   He further stated at the time of this treatment that "[h]e wonders whether this may have also been aggravated...following his motor vehicle verses pedestrian accident...on
08/28/2008, and he state[d] that he still has persistent headaches as well as neck pain."  

A November 2009 VA physical therapy note reflects the assessment of the therapist that the Veteran had difficulty maintaining correct posture secondary to a painful coccyx.  It was noted that the Veteran "sacral sits forcing head into forward head position causing cervical disc to be displaced posteriorly onto spinal nerves," that "[t]his negates the effects of his exercises," and that the Veteran "may benefit from home cervical traction in supine."

On December 2009 VA examination, X-rays showed moderate degenerative changes with diffuse, mild loss of disc heights, bony endplate spurs, and lower segment facet arthritis, with no acute process seen.  The examiner opined that the Veteran's lumbar spine degenerative joint disease (DJD) was not caused by or a result of service, specifically a reported incident of hitting his buttock on a hatch rim. The examiner reasoned that his DJD was likely age-related and would not be caused by a coccygeal contusion, nor would they likely bear any relationship to his back strain episodes in the military, which should have been self-limiting mechanical episodes.  

A February 2011 letter from Dr. E.H.N. reflects that the Veteran had coccygeal pain and discomfort, that he had incurred a "broken tail bone" or coccyx, sustained when he missed a step on a descent into a hatch on the boat on which he was stationed and landed on a hatch cover lip, with significant tail bone injury.  Dr. E.H.N. further stated that a coccyx injury of this nature is well known to produce chronic long-term pain, and potentially disability due to chronic pain and intermittent numbness in the coccygeal area, adjacent sacral area, and legs.

On October 2015 VA examination, X-rays revealed minimal age-indeterminate upper thoracic compression fracture, and degenerative changes in the cervical, thoracic, and lumbar spine.  The examiner opined that it was less likely than not that DJD of the lumbar spine was related, caused, or a result of Veteran's angulation of distal coccygeal segment, noting that there was no clinically-based evidence that coccygodynia caused degenerative disease of the cervical spine.  The examiner also opined that the Veteran's moderate degenerative disease of the cervical spine was less likely than not due to or the result of angulation of the distal coccygeal segment, as there was no direct anatomic relation between the cervical spine and the coccygeal area, and no relation between the initial injury of the coccyx and the Veteran's neck pain.  The examiner stated that the Veteran's neck pain was most likely caused by the inner condition of the cervical spine due to degenerative changes of the facet joints described in the 2008 cervical spine MRI.  

In June 2016, a VHA examiner reviewed the record and provided opinions regarding the Veteran's cervical and lumbar spine disability claims.  The examiner noted the service treatment records, including that such records reflected no neck injury or pain in service, and the Veteran's treatment for low back and neck pain more than 20 years after service.  He also noted the Veteran's reported tail bone injury in service, and that his cervical spine pain had been noted to be related to automobile accidents in 2006 and 2008.  The examiner concluded that there was no connection between the Veteran's present lumbar or cervical spine conditions and military service, and explained that there was no known anatomical or physiological explanation of how an alleged coccyx injury would result in lumbar or cervical spine spondylosis, arthritis, or nerve root compromise.  The examiner stated that the only plausible explanation for the Veteran's present condition was age-related development of lumbar and cervical spine pathology, and that there was no evidence supporting a claim of service connection, nor aggravation, in either the lumbar nor cervical spine in the available records, or that would allow any other rational conclusion. 

In this case, the service connection is not warranted for any of the Veteran's claimed disabilities on a direct or secondary basis.

Direct Service Connection

Regarding direct service connection for a lumbar spine disability, service treatment records reflect treatment back pain and problems, diagnosed as muscle strain, although never relating any such problems to an injury from landing on a hatch.  However, the record does not reflect that any such back problems persisted after service until the present, or that the Veteran's current back pain and problems began until more than 20 years after service.  As reflected in the June 1997 lumbar spine MRI record, the Veteran reported "[h]istory midback pain, tailbone pain with numbness in legs bilaterally for two years."  Also, when the Veteran was treated for complaints in the extremities in December 1995 and August 1996, with reported persistent leg pain and weakness bilaterally in August 1996, he reported having had significant upper and lower back injuries as a child when he was a tumbler and gymnast; there was no mention of any in-service injury to the back, or having had back problems since service.  The next treatment for back problems was in August 2008, when the Veteran reported being involved in a motor vehicle accident in June 2006 and receiving treatment intermittently since then for back spasm and back discomfort; he stated that he has been diagnosed with thoracic sprain and had had neck pain and upper back pain or discomfort since the accident, but again did not mention any back problems dating back to service. 

Also, the evidence reflects no medical relationship between the Veteran's in-service back problems and his current lumbar spine disorder.  In this regard, the Board finds the December 2009 VA examiner's opinion that the Veteran's lumbar spine DJD was not caused by or a result of service, including his reported incident of landing on a hatch rim, to be highly probative.  The examiner was a physician who reviewed the entire record and examined the Veteran and diagnostic studies of his lumbar spine.  The examiner also provided a clear and persuasive rationale that the Veteran's DJD was likely age-related and would not be caused by a coccygeal contusion or bear any relationship to his back strain episodes in the military, which should have been self-limiting mechanical episodes.  There is no probative medical evidence contradicting this opinion. 

The Board notes that although the Veteran's in-service diagnosis was lower back pain secondary to muscle strain, June 1975 X-rays revealed slight decrease in joint space at T12-L1 and minimal out wedging L1, compatible with old/chronic trauma.  However, an August 1996 lumbar MRI was read as normal, and June 1997 lumbar spine MRI revealed all of the intervertebral discs visualized from T7 to S1 were normal in appearance except for a minimal degenerative anulus bulge at L4-5, unchanged from August 16, 1996, and the impression was normal MRI exam T8 to coccyx except for mild degenerative anulus bulge L4-5.

Thus, while the in-service X-rays in June 1975 were read as showing slight decrease in joint space at T12-L1 and minimal out wedging L1, subsequent post-service MRIs revealed different findings not involving the T2-L1 joint space.  The record therefore does not reflect any chronic degenerative spine disease beginning in service and continuing to the present.  In this regard, the Veteran's current degenerative disease of the cervical and lumbar spine was not shown to have begun in service or within a year of service.  Therefore, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309 for chronic diseases are not applicable in this case. 

Regarding the Veteran's neck disability, the Board notes his assertions that he injured his cervical spine in service after falling out of an upper level rack while sleeping; that he sought treatment and his injury was documented, but that the records documenting such injury are missing; and that his neck problems from this injury began to bother him over the years.  However, the evidence reflects that the Veteran did not incur any cervical spine injury or problems in service or that his current cervical spine disorder and did not begin until many years after service.

Again, service treatment records appear complete and there is no indication that any such records are missing other than the Veteran's assertion of such.  In this regard, such records, while containing numerous documents relating to other medical issues including low back pain, do not reflect any cervical spine injury or problems.  

Furthermore, post-service, the Veteran did not report any actual neck pain or problems until August 2008, more than 30 years after service, which he reported were related to a motor vehicle accident in June 2006.  Subsequent reports of persistent neck pain in September 2008 to June 2009 treatment records were reported by the Veteran to specifically have begun when he was struck by a car in August 2008.  Moreover, again, in December 1995 and August 1996, when reporting other medical problems to which he thought a past neck injury might have been related, he reported only neck injuries as a child performer; he never mentioned any in-service neck injury.  Thus, the evidence as a whole does not reflect any in-service cervical spine injury or cervical spine problems dating back to service.

Regarding the Veteran's legs, despite his assertion that since landing on the edge of the hatch in service he has had bilateral leg numbness, service treatment records contain no complaints or notations of any bilateral leg numbness, while containing records of treatment for other medical problems including back pain.  The earliest notation of any reported leg numbness is the March 1996 note that there was a question of numbness in legs, which the Veteran speculated at the time might be related to childhood neck and back injuries; the Veteran never suggested that such numbness might be related to any in-service injury, or that such numbness dated back to service.  Also, subsequently, on June 1997 lumbar spine MRI, he reported "[h]istory midback pain, tailbone pain with numbness in legs bilaterally for two years."  Thus, the evidence as a whole does not reflect any in-service bilateral leg numbness, or that any such condition began until more than more than 20 years after service.

The Board notes the June 29, 2009, and July 22, 2009, treatment notes reflecting that the Veteran began reporting having back pain and leg numbness since service, and suggested that such problems may have been merely aggravated by his August 2008 accident.  However, the Board finds such statements not to be credible, given the Veteran's prior subjective reports of medical history during treatment, which repeatedly contradict the assertion that his back and leg problems began in service.  Such records include: the private treatment records dated in September, October, and December 2008, and April and June 2009, repeatedly reflecting reports of orthopedic pain and problems resulted from being struck by a motor vehicle in August 2008; the August 2008 private treatment record reflecting the Veteran's report of back pain dating back to a June 2006 motor vehicle accident; the June 1997 lumbar spine MRI record reflecting his report of "[h]istory midback pain, tailbone pain with numbness in legs bilaterally for two years"; and the December 1995 and August 1996 treatment records for medical problems during which he reported neck and back injuries as a child performer, but never mentioned any in-service back or neck injuries.  Moreover, in this regard, the Veteran filed his claims for service connection on July 23, 2009, one day after his July 22, 2009, report of medical history, which was the first time the Veteran reported bilateral leg numbness dating back to service.  

In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  While the Board is not free to ignore a claimant's assertion as to any matter on which he is competent to offer an opinion, it may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991);  see also Harvey v. Brown, 6 Vet. App. 390, 394   (1994) (finding that a Board decision properly assigned more probative value to a hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).

Secondary Service Connection

Regarding the Veteran's claims of secondary service connection, the Board finds the June 2016 VHA examiner's opinion that his lumbar and cervical spine disorders were not caused or aggravated by his service-connected angulation of distal coccygeal segment to be persuasive.  Again, the examiner explained that there was no known anatomical or physiological explanation of how an alleged coccyx injury would result in lumbar or cervical spine spondylosis, arthritis, or nerve root compromise, that there was no evidence of record supporting a nexus between the Veteran's claimed spine disorders and his angulation of distal coccygeal segment, and that the only plausible explanation for the Veteran's present condition was age-related development of lumbar and cervical spine pathology.  The examiner was a chief of orthopedic surgery who reviewed the entire record and provided a clear rationale for his opinion based on his own medical expertise. 

Also, the VHA examiner's opinion is consistent with that of the October 2015 VA examiner, who opined that the Veteran's moderate degenerative disease of the cervical spine was less likely than not due to or the result of angulation of the distal coccygeal segment, as there was no direct anatomic relation between the cervical spine and the coccygeal area and no clinically-based evidence that coccygodynia causes degenerative disease of the cervical spine.  

The Board notes the November 2009 VA physical therapist's assessment that the Veteran had difficulty maintaining correct posture secondary to painful coccyx, that his "sacral sits forcing head into forward head position causing cervical disc to be displaced posteriorly onto spinal nerves," and that "[t]his negates the effects of his exercises."  However, on the question of aggravation of cervical spine disability, the Board finds the physical therapist's opinion to be of less probative value than that of the July 2016 VHA examiner.  Again, the examiner was a chief of orthopedic surgery who reviewed the entire record, including the November 2009 VA physical therapist's note, and concluded that the Veteran's cervical spine disorder would not be permanently aggravated by his coccyx disability based on his own medical expertise regarding the anatomical relationship between the coccyx and cervical spine, and review of the record regarding the nature of the Veteran's cervical spine and coccyx conditions.  Also, in this regard, while the November 2009 physical therapist's note suggests that the Veteran's head position could cause additional pain due to his cervical spine disorder, the therapist did not specifically opine that the Veteran's angulation of distal coccygeal segment actually caused a permanent worsening of or increase in in his underlying cervical spine disorder, rather than temporary flare-ups while sitting in certain positions.  

Regarding the Veteran's bilateral leg numbness, the Board finds the opinion of an October 2015 VA examiner to be persuasive.  The examiner, a physician, opined that, after a careful review of Veteran's statements, general physical and pertinent examination of the involved nerves and extremities, extensive review of the medical records including treatment notes and radiologic studies, as well as extensive analysis of medical literature on the Veteran's condition, it was less likely than not that the Veteran's current condition, paresthesias in the lower extremities, was related, caused or a result of his angulation of distal coccygeal segment.  Rather, the examiner opined that the Veteran's paresthesias of the lower extremities were likely due to peripheral neuropathy secondary to poorly-controlled diabetes.

In support of these opinions, the examiner noted the Veteran's lower leg paresthesias and mild degenerative changes in the cervical, thoracic, and lumbar spine, but also noted that there were no radiologic or clinical (motor and sensorial neurologic exam of upper and lower extremities was normal) evidence of radiculopathy.  It was noted that the Veteran had a history of poorly-controlled diabetes mellitus that may be a significant contributing factor to his progressive peripheral paresthesias, which was initially numbness on the calves and now to the upper legs.  The examiner further noted that the location of Veteran's numbness and pain on the lower legs corresponded to dermatomes for L4-L5, but that there was no clinical or radiologic evidence of spinal stenosis, no spinal nerves rooting out the coccyx, and no relation between the "angulation of coccyx" and the Veteran subjective neurologic symptoms. 

The Board notes the February 2011 letter from Dr. E.H.N. reflecting that a coccyx injury such as the Veteran sustained could potentially cause disability due to intermittent numbness in the legs.  However, the Board finds it to be of far less probative value than the October 2015 VA examiner's opinion and extensive explanation.  Dr. E.H.N., while stating, equivocally, that the Veteran's coccyx injury could potentially cause intermittent leg numbness, did not provide any explanation for this opinion, which is particularly relevant in light of the VA examiner's observation that the location of Veteran numbness and pain on the lower legs corresponded to dermatomes for L4-L5, and that there are no spinal nerves rooting out the coccyx.  Also, Dr. E.H.N. did not address any effect of the Veteran's diabetes, which the VA examiner opined was the actual source of his bilateral leg numbness.  

Therefore, the evidence weighs against a finding that any lumbar or cervical spine disability or bilateral leg numbness began during service, is related to service in any other way, or is caused or aggravated by the Veteran's angulation of distal coccygeal segment.  Accordingly, service connection for the Veteran's claimed disabilities must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  


ORDER

Service connection for lumbar spine disability, to include as secondary to angulation of distal coccygeal segment, is denied.  

Service connection for a cervical spine disability, to include as secondary to angulation of distal coccygeal segment, is denied.

Service connection for bilateral leg numbness, to include as secondary to angulation of distal coccygeal segment, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


